DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claim 23, 32 and 41 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering Applicant’s arguments moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 26, 28-29, 31-32, 35, 37-38 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,326,311 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations. It is noted that a detailed claim comparison table is not provided in instant Office action because it was originally provided in the Non-Final rejection of 7/9/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, 28-29, 31-32, 35, 37-38 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2013/0201870 A1) in view of Chin et. al. (US 2014/0136709 A1, Chin hereinafter) and further in view of Kelley (US 2012/0170503 A1, Kelley hereinafter),  Hsu et. al. (US 20150009816 A1, Hsu hereinafter) and Wu (US 20100190499 A1).

Gupta discloses “HANDLING DUAL PRIORITY APPLICATIONS in view of IN A WIRELESS COMMUNICATION NETWORK” (Title) where “Embodiments of the present invention provide applications that may reside on an M2M device with the ability to override the device's default "low priority" setting in cases when the applications may need to transmit a "normal priority" communication“ [0023].
Gupta’s disclosure comprises the following:

With respect to independent claims:

Regarding claim 23,  A method, comprising:
generating by a mobile device (e.g. Fig. 2, UE 15), a service request in response to a connection request (e.g.  Fig. 2, “As the diagram 200 illustrates, the UE 15 may send an RRC connection request message 204 to a network controller 206. The RRC connection request message 204 may be a request by the UE 15 for allocation of radio resources so that the UE 15 may exchange data with the RAN 20” [0032], which RRC connection request is considered as the service request. Furthermore, “an RRC connection request message may relate to a NAS request message, such as attach request, tracking area update request, or extended service request” [0033]. Moreover “FIG. 3 is a block diagram 300 illustrating an instance where the UE 15 may initiate a connection request by sending an RRC connection request message 304 to the network controller 206” [0035]. Thus a service request is generated in response to a connection request) from a user application (e.g.  Fig. 5, “At block 504, a communication, such as a request message to a network controller, e.g., network controller 206, may be initiated by the UE. For example, an application residing on the UE may indicate a need to send a request to the network controller. As discussed above, a request to the network controller may be any type of request, such as RRC Connection Request…..In yet another example, an application may initiate a request (e.g., request to send information to an end user via the network)” [0039]);
in response to the service request (e.g. aforesaid service request):
determining a type of mobile originating (MO) traffic generating the connection request (e.g. “if the network is determined to be congested and therefore unable to process a request with a default (low) priority from the UE, the network may provide to the UE a wait time value, during which the UE may refrain from attempting to contact the network with communications with low priority. However, if the UE initiates requests with a higher (normal) priority level, these requests may be allowed to be accepted by the network” [0024], which priority of the request is considered as the type of mobile originating (MO) traffic. Note that since access barring depends on the priority of the request and this priority can be altered at the mobile, the priority or type of traffic must be determined before checking access to the network):
performing, by the mobile device, an access class barring check to determine that access to a network for the connection request is barred based on the type of MO traffic (e.g. Fig. 4, Block 404 or equivalently “Receive response with wait time for backoff timer”, which receiving response from the network controller is associated with access class barring check for access to the network shown in Fig. 1); 
receiving an indication of failure of or a rejection to the service request due to access class barring (e.g. aforesaid response is a response to the service request and provides an indication of failure or a rejection of the service request);
and
in response to receiving the indication of failure or the rejction, preventing a retry of the service request until expiration of an access-class-barring timer (e.g. “the network controller 206 may provide, in the connection reject message 208, a wait time (WT) value also known as extended wait time or EWTA timer associated with the device (known as a "backoff timer") may start running for the duration of the wait time and may keep the device "on hold," e.g., refraining from sending communications to the network, until the wait time expires and the device may be allowed to resend the request to the network” [0034], which “EWTA timer” is associated with barring access of the request and is considered as the access-class-barring-timer) and determining a timeout value based on the access-class-barring timer (e.g. aforesaid wait time is associated with timeout value and is based on EWTA timer), wherein the access-class-barring timer is used to bar access to the network (e.g. aforesaid refrain from sending communications to the network); and
prevent sending, from the mobile device to the network, communications that is determined based on the access-class-barring timer (e.g. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing mobile originating traffic, Gupta is silent about mobile originating (MO) traffic for the user application, which however had been known in the art before the effective filing date of the claimed invention as shown by Kelley in a disclosure “METHOD AND APPARATUS FOR CONTROLLING NETWORK ACCESS IN A MULTI-TECHNOLOGY WIRELESS COMMUNICATION SYSTEM” (Title), wherein “The congestion control message further includes an indication that access of UEs ….. to one or more services of circuit switched network 130 is being restricted. For example, the indication may include one or more circuit switched network access restriction parameters that identify, for example, one or more classes of UEs, one or more types of service, and/or one or more classes of service that are being restricted by the circuit switched network. For example, the access restriction parameters may comprise access class barring (ACB) parameters that identify one or more classes of UEs and/or service classes, such as UE access classes or QoS classes for various types of traffic (for example, conversational class (voice, video telephony, video gaming), streaming class (multimedia, video on demand, webcast), interactive class (web browsing, network gaming, database access), and background class (email, SMS, downloading) traffic) as known in the art, that one or more of is barred from accessing circuit switched network 130 or whose access to circuit switched network is being reduced” [0041]. Note that aforesaid various types of traffic for access class barring (ACB) are associated with types of mobile originating traffic for the user application.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mobile originating traffic of Gupta with that Kelley so that the QoS of user data can be maintained when the network is congested.
It is noted further that while disclosing mobile device, Gupta is silent about sending, from the mobile device to the user application, the timeout value that is determined based on the access-class-barring timer, which however had been known in the art before the effective filing date of the claimed invention as shown by Chin in a disclosure “System and Method for Resource Management in a Wireless Network” (Title), wherein “when the UE receives a backoff timer for an AppIdentifier from the network at NAS or AS layers, the UE notifies the higher layers of this event (i.e., that a backoff timer has been received for an AppIdentifier). This notification enables the upper layer to stop sending data for the duration of the timer“ [0124], which notification of the duration of the backoff timer is sending the timeout value and which AppIdentifier is associated with the Application that sent the request for a network connection. Note that the backoff timer is associated with the EWTA timer of Gupta and the upper layer comprises user application, which user application is identified by AppIdentifier.
Thus, it would have been obvious to one of ordinary skill in the art to combine the protocol architecture of the mobile device of Gupta with that of Chin so that “limiting access for selective applications in times of congestion” [0006] can be provided.
Furthermore, it is noted that while disclosing mobile device, Gupta is silent about determining a timeout value based on the type of MO traffic, which however had been known in the art before the effective filing date of the claimed invention as shown by Hsu in a disclosure “Traffic Shaping Mechanism for UE Power Saving in Idle Mode” (Title), wherein "For different types of background traffic and application, different delay timers are assigned to each packet. For example, delay values of D1, D2, and D3 are assigned to three background packets B1, B2 and B3 of different applications respectively. When packet B1 has reached its delay bound D1, the triggering condition for uplink transmission is satisfied” [0040], which delay bound is associated with time out value and is based on the type of the background traffic which is MO traffic. 
Thus, it would have been obvious to one of ordinary skill in the art to combine the timeout value based on the type of MO traffic of Hsu with the timeout value of Gupta so that “signaling overhead to enhance network efficiency” [0009] can be provided.
Moreover, it is also noted that while disclosing mobile device, Gupta is silent about receiving, from a radio resource control (RRC) module of the mobile device, an indication of failure of or a rejection to the service request due to access class barring and preventing a retry of the service request until expiration of an access-class-barring timer of the RRC module, which however had been known in the art before the effective filing date of the claimed invention as shown by Wu in a disclosure “Method of Handling Cell Change and Related Apparatus” (Title), wherein “A timer T302 is used for barring RRC connections related to mobile originating/terminating calls or mobile originating signaling; a timer T303 is used for barring the RRC connections related to the mobile originating calls; a timer T305 is used for barring the RRC connections related to the mobile originating signaling” [0008], which timers T302, T303 and T305 are associated with barring the RRC connections and thus are associated with the access class barring timer of the RRC module. Note that aforesaid “barring RRC connections” is associated with an indication of failure of or a rejection to the service request due to access class barring indication of failure or rejection to establish the RRC connection due to access class barring.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mobile device of Gupta with the RRC module of Wu Chin so that “continuity/Quality of the in-use service is improved” [0036].

(Examiner’s Note: Note that in addition to the above reference by Wu, Koslela et. al. (US 20140307720 A1), Lee et. al. (US 20130028184) and 3GPP TS 36.331 v11.5.0 also teach the claim limitations for which the teachings of Wu was used).

Regarding claim 32,  A mobile device, comprising:
one or more processors (e.g. “FIG. 7 illustrates, for one embodiment, an example system 700 having one or more processor(s) 704” [0056], wherein “the system 700 may be capable of functioning as the UE 15 as described herein” [0057]) configured to:
generate, by the mobile device a service request in response to a connection request from a user application;
in response to the service request:
determine a type of mobile originating (MO) traffic for the user application generating the connection request:
perform, by the mobile device, an access class barring check to determine that access to a network for the connection request is barred based on the type of MO traffic; 
receive, from a radio resource control (RRC) module of the mobile device, an indication of failure of or a rejection to the service request due to access class barring; and
in response to receiving the indication of failure or the rejection, prevent a retry of the service request until expiration of an access-class-barring timer of the RRC module and determine a timeout value based on the access-class-barring timer and the type of MO traffic, wherein the access-class-barring timer is used to bar access to the network; and
send, from the mobile device to the user application, a timeout value that is determined based on the access-class-barring timer (e.g. Note that this claim is similar to claim 23 except that it is an Apparatus claim and thus the same reasoning as applied to claim 23 applies here as well).

Regarding claim 41,   A non-transitory computer-readable medium storing computer instructions (e.g. “In some embodiments, the system 700 may be capable of functioning as the UE 15 as described herein. In other embodiments, the system 700 may be capable of functioning as the one or more nodes 45 or one or more servers 50 of FIG. 1 or otherwise provide logic/module that performs functions as described for eNB 40, 42 and/or other modules described herein. In some embodiments, the system 700 may include one or more computer-readable media (e.g., system memory or NVM/storage 717) having instructions and one or more processors (e.g., processor(s) 704) coupled with the one or more computer-readable media and configured to execute the instructions to implement a module to perform actions described herein.” [0057]), that when executed by one or more hardware processors (e.g.  aforesaid “one or more processor(s) 704”), cause a computing device to perform operations comprising:
generating a service request, in response to a connection request from a user application;
in response to the service request:
determining a type of mobile originating (MO) traffic for the user application generating the connection request;
performing an access class barring check to determine that access to a network for the connection request is barred based on the type of MO traffic; 
receiving, from a radio resource control (RRC) module of the computing device, an indication of failure of or a rejection to the service request due to access class barring; and
in response to receiving the indication of failure or the rejection, preventing a retry of the service request until expiration of an access-class-barring timer of the RRC module and determining a timeout value based on the access-class-barring timer and the type of MO traffic, wherein the access-class-barring timer is used to bar access to the network; and
sending, from the computing device to the user application, the timeout value that is determined based on the access-class-barring timer (e.g. Note that this claim is similar to claim 23 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 23 applies here as well).

Gupta in view of Chin, Kelley, Hsu and Wu further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Gupta):

With respect to dependent claims:
Regarding claim 26,  The method of claim 23, wherein preventing the retry of the service request comprises aligning a retry timer (e.g. aforesaid “back off” timer is associated with a retry timer so that when the “wait time” expires, the device may be allowed to retry or resend the request to the network) to the access-class barring timer.
Regarding claim 28, The method of claim 23, wherein preventing the retry of the service request comprises, in response to expiration of the access-class-barring timer, automatically triggering a retry of the service request (e.g. aforesaid “a wait time (WT) value also known as extended wait time or EWTA timer associated with the device (known as a "backoff timer") may start running for the duration of the wait time and may keep the device "on hold," e.g., refraining from sending communications to the network, until the wait time expires and the device may be allowed to resend the request to the network”).
Regarding claim 29, The method of claim 23, wherein the user application comprises a data application (e.g. “While FIG. 1 generally depicts the UE 15 as a mobile device (e.g., a cellular phone), in various embodiments the UE 15 may be a personal computer (PC), a notebook, ultrabook, netbook, smartphone, an ultra mobile PC (UMPC), a handheld mobile device, an universal integrated circuit card (UICC), a personal digital assistant (PDA), a Customer Premise Equipment (CPE), a tablet, or other consumer electronics such as MP3 players, digital cameras, and the like. As discussed above, the UE 15 may be a Machine-Type Communication (MTC) device, also known as M2M device” [0028]. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 35,  The mobile device of claim 32, wherein the one or more processors configured to prevent the retry of the service request comprises the one or more processors configured to inform the user application that the access-class-barring timer started (e.g. “when the network is congested or overloaded, the network controller 206 may specify an extended wait time and ask the UE 15 to "back off" for the duration of the wait time” [0035], which “back-off” is associated with start of access-class-barring timer).
Regarding claim 37,  The mobile device of claim 32, wherein the one or more processors configured to prevent the retry of the service request comprises the one or more processors configured to, in response to expiration of the access-class-barring timer, automatically trigger a retry of the service request (e.g. Note that this claim is similar to claim 28 except that it is an Apparatus claim and thus the same reasoning as applied to claim 28 applies here as well).
Regarding claim 38,  The mobile device of claim 32, wherein the user application comprising a data application (e.g. Note that this claim is similar to claim 29 except that it is an Apparatus claim and thus the same reasoning as applied to claim 29 applies here as well. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 42,  The non-transitory computer-readable medium of claim 41, wherein preventing the retry of the service request comprises aligning a retry timer to the access-class-barring timer (e.g. Note that this claim is similar to claim 26 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 26 applies here as well).
Regarding claim 43,  The non-transitory computer-readable medium of claim 41, wherein preventing the retry of the service request comprises, in response to expiration of the access-class-barring timer, automatically triggering a retry of the service request (e.g. Note that this claim is similar to claim 28 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 28 applies here as well).
Regarding claim 44,  The non-transitory computer-readable medium of claim 41, wherein the user application comprises at least one of a data application, a short messaging service (SMS) application, or a voice application (e.g. Note that this claim is similar to claim 29 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 29 applies here as well).
Regarding claim 31 / 40 / 45, The method of claim 23 / The mobile device of claim 32 / The non-transitory computer-readable medium of claim 41, wherein the access-class-barring timer comprises T303 (e.g. Wu: aforesaid timer T303. Note that there are multiple options in the claim and only this option is considered here).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                          

/JUNG H PARK/Primary Examiner, Art Unit 2411